Filed 8/1/13 Park Wilshire HOA v. Dosso CA2/4

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA


                                     SECOND APPELLATE DISTRICT


                                                 DIVISION FOUR


PARK WILSHIRE HOMEOWNERS                                             B236691
ASSOCIATION,
                                                                     (Los Angeles County
         Plaintiff and Respondent,                                   Super. Ct. No. SC109745)

         v.

AHMED L. DOSSO,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Cesar C. Sarmiento, Judge. Affirmed.

         Ahmed L. Dosso, in pro. per., for Defendant and Appellant.

         Kulik, Gottesman & Siegel, Glen L. Kulik and Mitchell S. Brachman for Plaintiff
and Respondent.

                                    ______________________________
                         FACTUAL AND PROCEDURAL SUMMARY
       Appellant Ahmed L. Dosso is the owner of a unit, apparently a condominium, in a
building on Wilshire Boulevard in Los Angeles. Respondent Park Wilshire Homeowners
Association (HOA) is a homeowners association established by covenants, conditions,
and restrictions (CC&R’s) governing the property. The HOA is authorized to, and has,
imposed assessments on Dosso as a unit owner. Pursuant to the CC&R’s, failure to pay
assessments when due may lead to enforcement proceedings, as it did in this case. Dosso
was substantially late in paying assessments. The HOA sued him to enforce the secured
lien it held under the CC&R’s with respect to these late payments. Dosso answered the
complaint and filed a cross-complaint in which he sought damages for breach of contract,
various torts, and other relief.
       After settlement efforts failed, the case was tried to the court. The court found in
favor of the HOA and against Dosso.1 Dosso filed a timely appeal.


                                           DISCUSSION
       Dosso raises two issues: first, that the trial court erred in granting the HOA’s in
limine motion to exclude evidence relating to Dosso’s cross-appeal and defenses; second,
that it erred in denying his motion to continue the trial.
       As to the first, while the HOA did move to exclude evidence, its motion was not
granted. According to its representations on appeal, which are not contested, the trial
court did not restrict Dosso in his presentation of evidence. The issue, therefore is moot.
       We turn to the second issue. The complaint was filed in September 20102.
Dosso’s answer, which included claims for affirmative relief, breach of contract and
various torts, was filed in February 2011.


       1
        The HOA was represented by counsel at trial as it is on appeal; Dosso
represented himself at trial as he does on appeal.
       2
         Like many other pertinent documents, the complaint is not in the record on
appeal. We infer its contents from the responding pleadings, which are before us, and the
failure to dispute the factual arguments pertaining to its contents.
                                              2
       A case management conference was held on March 2, 2011, at which time the case
was set for trial on July 26, 2011. The case was mediated on May 25, 2011, but the
mediation was unsuccessful. At a hearing on June 3, 2011, the trial court received a
report of non-agreement from the mediator and informed the parties that the July 26,
2011 trial date would stand. At the July 18, 2011 final status conference, the trial court
made a further effort to settle the case, ordering a mandatory settlement conference
before another judge to be conducted the next day. No settlement was reached.
       On July 21, 2011, Dosso filed his ex parte motion “for continuance for trial date
and/or amendment to answer.” In it, he said that some progress toward settlement had
been made and he was reviewing a proposal he received the day before, and that he may
have a counter proposal. He also said the negotiation process “is [time-]consuming and
[had taken] away from solid preparation.” He said he was asking the court to allow him to
amend his Answer. Dosso did not indicate how he proposed to amend his answer and did
not elaborate on the lack of time. His motion was denied on the day it was filed. In his
Opening Brief, he argues that the continuance was needed because of the unanticipated
settlement conference on July 19, 2011, and states that when the settlement judge
recommended that he (Dosso) present a settlement proposal within three days, he “then
realized the necessity for trial continuance.” He described the settlement conference and
follow-up as an “unforeseen obstacle to the preparation of trial” that met the requirements
of California Rules of Court, rule 3.1332(c)(7).
       An order denying a request for continuance is reviewed for abuse of discretion.
(Forthmann v. Boyer (2002) 97 Cal. App. 4th 977, 984.) No abuse is shown in this case.
The trial date had been set for some five months when Dosso presented his ex parte
motion for continuance. Other than vague references to being distracted by the
mandatory settlement conference, Dosso offers no justification for this eve-of-trial
request for delay. From the record before us, we do not find that the trial judge abused
his discretion in denying the request to continue the trial.




                                              3
                                 DISPOSITION
     The judgment is affirmed. Respondent HOA to have its costs on appeal.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                            EPSTEIN, P. J.
We concur:



     MANELLA, J.



     SUZUKAWA, J.




                                        4